Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (j)(1) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 13 to Registration Statement No. 333-44010 on Form N-1A of our reports relating to the financial statements and financial highlights of Eaton Vance Variable Trust (the Trust), including the Funds listed on the attached Schedule A, appearing in the Annual Reports on Form N-CSR of the Trust for the year ended December 31, 2007, and to the references to us under the headings Financial Highlights in the Prospectus and Other Service Providers - Independent Registered Public Accounting Firm and Financial Statements in the Statement of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts April 24, 2008 SCHEDULE A Fund Report Date Fund February 15, 2008 Eaton Vance VT Floating Rate Income Fund February 15, 2008 Eaton Vance VT Large-Cap Value Fund February 15, 2008 Eaton Vance VT Worldwide Health Sciences Fund
